Citation Nr: 1633599	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  

In November 2013, the Veteran testified before a Decision Review Officer in Wichita, Kansas.  A transcript of that hearing is of record.

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his CLL is caused by active service exposure to chemicals, to include Benzene and "Brasso" and that his service-connected sinusitis may be related to his CLL.  In March 2015, Dr. G. Rogers indicated that there may be a relationship between the Veteran's chronic sinusitis and CLL.  The Board finds that additional development is warranted.  

The Veteran was diagnosed with CLL in 2010, although a notation by Dr. G. Rogers reflects that he may have had evidence of CLL in May 2003.  Such records are not associated with the claims file.

An August 2002 VA record reflects that the Veteran planned to stop working and apply for workers compensation.  The Board is unsure if the Veteran is in receipt of Social Security Administration (SSA) benefits but finds that if so, any records should be developed.

In a May 2011 statement (VA Form 21-4138) in support of his claim for service connection, the Veteran stated that he was "continually exposed to hazardous chemicals as a (sic) inspector of ships and barges in the port of Corpus Christy (sic), TX. 1978- 1979".  Dr. G. Rogers indicated in December 2012 that it was her belief that the Veteran was an inspector in the Coast Guard.

Although the Veteran himself stated in May 2011, that he was an "inspector" of ships and barges, he later stated that Dr. G. Rogers had "mistakenly stated" that he was an inspector.  (See August 2013 typed statement labeled Request for Hearing).

The Veteran's service personnel records do not support a finding that he was a Coast Guard inspector.  The records reflect that the Veteran was stationed at Corpus Christi from approximately late 1978 to December 1979.  A January 1980 memorandum reflects that at the time of the memorandum, the Veteran was "currently filling a vacant [Public Affairs] billet in the boating division and that he was "skilled in photography, writing, art work and poster layouts".  The Veteran has stated that he took photographs of oil from an oil spill.

The Board has considered the buddy statements which note that the Veteran accompanied a boatswain's mate on some duties, and that the Veteran "most likely" would have been assigned to watch standing duties and periodic harbor patrols.  

While in service, the Veteran was recommended for discharge due to a criminal conviction by a civil authorities.  The evidence reflects that the Veteran had been indicted with forging at least five different signatures on seven different occasions to obtain more than $7,500, that he had pled guilty to one charge, and that the remaining charges were dropped. (The Veteran was also charged in civil court with embezzling, stealing, purloining, and knowingly converting a government car to his use).  See April 1981 memorandum to Commander, and Louisiana Court documents.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, there is no dispute that Veteran is competent to report symptoms and observations that require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, given the Veteran's history of inconsistencies in evidence submitted regarding the scope of his exposure to chemicals in service, the Board finds there is at least some degree of doubt ascribed to the credibility of the Veteran's reports of chemical exposure in service.  Indeed, while not directly related to the instant claim, as noted above, the service personnel records include records showing that while in service the Veteran forged multiple signatures for personal gain.  

The Veteran's history of forgery undermines his reliability as a frank and credible historian.  Likewise, his inconsistent statements regarding whether he was an inspector in service reduce his reliability as a frank and credible historian.  As a result, the Board finds his testimony and statements regarding his averments that he was an inspector in the Coast Guard or that he had more than incidental exposure to chemicals unreliable and thus not credible.  Therefore, his statements indicating prolonged exposure or exposure working with chemicals by inspecting barges or cargo lacks probative value.  

The Board has reviewed the July 2013 buddy statement of R.L. indicating that "as a non-rate/junior enlisted [the Veteran] would have most likely been assigned to watch standing duties that included participation in periodic harbor patrols of the commercial port by either small boat and/or vehicle" and that "[t]hese patrols would include visits to port facilities/terminals transferring chemicals and petroleum products to barges and ships and to verify compliance with Federal regulations."  R.L. explained that the "topside examinations of the vessels and barges at those terminals would often be done while petroleum/chemical cargoes were actively being loaded/discharged."  R.L. noted that "during the cargo loading, there would be hydrocarbon vapors emitted from the vents on deck" and that "[the Veteran] would have been exposed to those vapors during inspections in which he participated." 

The Veteran's STRs reflect that in March 1979 he presented with a long history of vasomotor rhinitis with poor response.  The examiner noted that the Veteran had "chronic sinusitis probably on the basis of vasomotor rhinitis although he certainly is not typical for the latter.  May be irritated by petroleum fumes in the harbor.  No evidence of allergic rhinitis."  It was noted that the Veteran had lived in Corpus Christi since September 1978, never had prolonged duty at sea, and that his previous assignment had been in San Francisco where his symptoms had not been as severe.

The Veteran also testified that he used Brasso in boot camp and that his CLL may be related to such use, and that in January 1980, he spent a week photographing an oil spill.

The Board finds, based on the Veteran's service personnel records, his rank in service, his STRs, and the buddy statements, that it is likely that the Veteran had some exposure to fumes in service; however, only incidental exposure is likely (i.e. he did not actually work with petroleum or benzene.) 

Based on the foregoing, the Board finds that a VA opinion is warranted.  (The claims file includes a 2015 VA opinion but it fails to adequately discuss all the Veteran's averments.)

The clinician should consider the above evidence as well as December 2012 correspondence from Dr. G. Rogers which reflects that the Veteran has CLL with CD38 and ZAP 70 positivity, "doubling time less than twelve months", and an aggressive form of CLL, if such is pertinent to the likely onset date of his CLL.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please associate all outstanding VA and private clinical records for CLL from 2003 to present (to include May 2003 VA laboratory records).

2.  Please associate all SSA records, if any, for the Veteran with the claims file.

3.  Please obtain a medical opinion as to:

a. whether it is at least as likely as not (50 percent or greater) that the Veteran's CLL is casually related to active service, to include the Veteran's limited exposure to chemical fumes, including gasoline fumes, due to service in a harbor with watch standing duties and his possible use of the product "Brasso" in boot camp (the opinion provider should take as fact that the Veteran did not serve as an inspector in service or on clean up duty following the June 1979 Ixtoc Oil Spill and therefore he did not have that type of significant contact with chemicals); and

b. whether it is at least as likely as not (50 percent or greater) that the Veteran's CLL was aggravated (permanently worsened) by his service-connected chronic pansinusitis.  

The clinician should consider the pertinent evidence of record to include:  a.) the Veteran's post-service employment; b.) the Veteran's "aggressive" form of CLL as noted in the December 2012 correspondence from Dr. G. Rogers; c.) the Veteran's STRs which note the Veteran's chronic sinusitis which may be irritated by petroleum fumes in the harbor; d.) the Veteran's possible exposure to oil fumes by serving as a photographer in Corpus Christi after the June 1979 Ixtoc Oil Spill.

The clinician should not consider that the Veteran had exposure to hazardous chemicals as an inspector of ships and barges or that he had clean-up duty for an oil spill because the evidence does not support such duties. 

In rendering an opinion, the clinician should consider the frequency, concentration, and/or method(s) of exposure to chemicals necessary to cause CLL.

A complete rationale should be provided by the clinician.

4.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

